DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1-6, 8-16, 18-25 and 29-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites comparing the physiological data waveforms against model reference waveforms, determining a similarity, determine a CRI based on the similarities and estimating a probability the patient is bleeding from the CRI.
 The limitation of comparing the physiological data against a model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer system,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computer system” language, “comparing” in the context of this claim encompasses the user mentally comparing the waveforms that are observed. Similarly, the limitation of determining a similarity and determine one or more CRI values, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a computer system” language, “determine” in the context of this claim 
 	This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – using a sensor to perform the pre-solutional step of collecting data. The sensors being recited at a high-level of generality such that it does not integrate the abstract idea into a practical application. As well as, using a computer system to perform the comparing, determining and estimating steps. The computer system is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The dependent claims do not add significantly more because claims 6, 8-16, 18-22 recite more details about the abstract comparing, determining and estimating. Similarly, claims 29-37 recite different sensors to be used in the pre-solutional data gathering step and all the sensors are generically recited physiological sensors. 

Response to Arguments
Applicant’s arguments, see pgs. 1-21, filed 9/3/21, with respect to the 112 rejections have been fully considered and are persuasive.  The rejections been withdrawn. 
Regarding Applicant’s arguments against the 101 rejection, Examiner respectfully disagrees. 
The waveforms can be compared mentally in that a person can observe both signal waveforms and make calculations or determinations. Similarly, the use of the sensors does not mean the abstract idea does not fall under the category of mental concept. The sensors are merely pre-solutional data gathering elements that are not integral to the abstract idea. 
Under prong 2, it is not clear how the claims provide an improvement to determining the fluid status of the patient or the probability the patient is bleeding. The arguments simply state that there is an improvement but do not provide any further evidence of this. 
The claims do not recite significantly more than the abstract idea. Applicant points to the comparison of the physiological data with each of a plurality of waveforms of the model and estimating a probability and displaying on a display device. However, the comparison and the 

Conclusion
Claims 1-6, 8-16, 18-25 and 29-38 are allowed.

The following is an examiner’s statement of reasons for allowance: The art of record, specifically to Messerges discloses estimating a hemodynamic reserve index of a patient based on the analysis of the physiological data but does not disclose the specifics of the determination of the CRI using the formula recited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791